ARMED SERVICES BOARD OF CONTRACT APPEALS
 Appeal of -                                  )
                                              )
 Exceed Resources, Inc.                       )    ASBCA No. 61652
                                              )
 Under Contract No. NNJ15RA22B                )

 APPEARANCE FOR THE APPELLANT:                     Mr. Celsius Rebello
                                                    Director Government Services

 APPEARANCES FOR THE GOVERNMENT:                   Scott W. Barber, Esq.
                                                    NASA Chief Trial Attorney
                                                   Warnecke Miller, Esq.
                                                    Trial Attorney
                                                    Johnson Space Center, TX
                                                   Vincent A. Salgado
                                                    Trial Attorney
                                                    NASA Headquarters
                                                    Washington, DC

          OPINION BY ADMINISTRATIVE JUDGE O’CONNELL ON
         APPELLANT’S MOTION TO RECTIFY ORDER OF DISMISSAL
            AND CORRECT RULING OF SUMMARY JUDGMENT

        Before the Board is the motion of appellant, Exceed Resources, Inc. (Exceed)
“to rectify order of dismissal and correct ruling of summary judgment.” As the
National Aeronautics and Space Administration (NASA) states in its response, Exceed
has filed what is, in essence, a third motion for reconsideration. As described below,
the Board has already dismissed this appeal twice – at Exceed’s request – but Exceed
continues to file motions and other documents challenging the Board’s actions.

       This appeal involved two issues: 1) whether Exceed could pursue a claim for
about $2.5 million in breach of contract damages notwithstanding a bilateral contract
modification terminating the contract in which the parties agreed that Exceed would
receive no money other than phase-in costs; and 2) whether Exceed could challenge
the contracting officer’s rating of its performance in the government’s Contractor
Performance Assessment Reporting System. Exceed Resources, Inc., ASBCA
No. 61652, 20-1 BCA ¶ 37,634 at 182,718. The Board granted the National
Aeronautics and Space Administration (NASA) summary judgment on the former
issue on June 11, 2020, id., and denied Exceed’s motion for reconsideration on
November 2, 2020. Exceed Resources, Inc., ASBCA No. 61652, 20-1 BCA ¶ 37,725.
       On January 28, 2021, Exceed filed a motion seeking “to withdraw the pending
claims without prejudice, which are pending to be adjudicated, post the decision of the
Board on November 2, 2020, in case No. 61652.” Despite this statement, Exceed has
peppered the Board with numerous filings that, in large part, continue to dispute the
Board’s summary judgment ruling, such that our docket contains more than 35 entries
after Exceed’s request to withdraw the remaining claims on January 28, 2021.

      While it is somewhat difficult to summarize Exceed’s numerous contentions,
we believe that the following statements in its reply brief reflect the core of its
arguments:

              We are not arguing prior allegations. We are asking for our
              claim of $2,490,251, comprising lost profits on the
              JASS II Contract due to NASA's bad faith and breach
              of contract.” [sic] to be adjudicated. It was not adjudicated
              at all so there was no previous opportunity to re-argue. . .

                     ....

              The basis of our reconsideration motion is to point to the
              Board that it has not ruled on Exceed’s claim. The
              evidence we present is that the board’s previous rulings
              were decided on termination and not on breach of contract
              and bad faith.

(App. reply at 10) (emphasis in original)

        Despite these contentions, the Board’s opinion granting NASA summary
judgment did address Exceed’s breach of contract and bad faith contentions. As
reflected above, the first page of our opinion identified the issue we were deciding as
“whether Exceed could pursue a claim for about $2.5 million in breach of contract
damages. . .” Exceed Resources, 20-1 BCA ¶ 37,634 at 182,718. We further specified
that the appeal arose from an Exceed claim “seeking, among other things, $2,576,370
in breach of contract damages. The largest portion of this amount is $2,490,251 in lost
profits. . .” Id. at 182,719-20. The decision addressed at length Exceed’s contentions
concerning NASA’s alleged bad faith, but rejected them. Id. at 182,720-22.

       As the Board stated in our ruling on Exceed’s second motion for
reconsideration, Board Rule 20 provides that a motion for reconsideration “must be
filed within 30 days from the date of the receipt of a copy of the decision of the Board
by the party filing the motion.” There is no provision in the Board’s Rules for a
motion for reconsideration beyond this time, or for a second or third motion for
reconsideration and, absent extraordinary circumstances that are not present here, we

                                            2
 would not consider one. See Quality Trust, Inc., ASBCA No. 59983, 16-1 ¶ 36,529
 at 177,948 (citing Clyde P. Thomas, ASBCA No. 28296, 88-3 BCA ¶ 21,179
 at 106,881).

        Finally, Exceed also requests that the Board modify the language in our
 February 22, 2021, dismissal order. The Board previously granted Exceed’s
 January 28, 2021, motion to withdraw the remaining claims on February 10, 2021.
 This led to another set of filings from appellant, which led the Board to reinstate the
 appeal on February 17, 2021. This resulted in yet another set of filings from appellant,
 and the Board dismissed the appeal again on February 22, 2021, which only resulted in
 more filings from appellant, including the pending motion. As best we can tell,
 Exceed believes that it is entitled, in the dismissal order, to a more complete
 description of the claim addressed by the Board in the June 2020 summary judgment
 decision. However, that opinion speaks for itself, and the Board is not convinced that
 a lengthier description of the issues resolved in that opinion will serve any purpose.

        Appellant’s motion is denied. Appellant is again directed to 41 U.S.C.
 § 7107(a)(1)(A) concerning further appellate review. The Recorder’s office shall
 accept no further filings from appellant in this matter.

           Dated: May 3, 2021




                                                 MICHAEL N. O’CONNELL
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

I concur                                          I concur




RICHARD SHACKLEFORD                               J. REID PROUTY
Administrative Judge                              Administrative Judge
Acting Chairman                                   Vice Chairman
Armed Services Board                              Armed Services Board
of Contract Appeals                               of Contract Appeals




                                            3
      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61652, Appeal of Exceed
Resources, Inc., rendered in conformance with the Board’s Charter.

      Dated: May 5, 2021




                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                           4